DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Formal Matters
Applicant’s amendments and arguments filed on March 29, 2022 are acknowledged and have been fully considered. Claims 29, 31-40, 42-60, and 62-81 are pending. Claims 29, 31-40, 42-60, 62-64, and 75-81 are under consideration in the instant office action. Claims 65-74 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims. Claims 1-28, 30, 41, and 61 are cancelled. Claims 80-81 are newly added. Applicant’s amendments and arguments did not overcome the rejections of record for reasons set forth in the previous office action and herein below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 04, 2022 is noted and the submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the references. A signed copy is attached herein.
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.
Priority
The claim limitations drawn to a live attenuated cancer cell, GM-CSF, and CpG in Claims 34, 38, 46, 47, 48, 50, 54, 56, and 79 as well as methacrylated gelatin and alginate in Claims 39 and 40 are not supported by 61/480237, which only generally mentions reprogramming of immune cells to treat cancer and mentions alginate and gelatin without mentioning their modification. The limitation of the live attenuated cancer cell and the methacrylated alginate or gelatin, found in claims 46, 47, 48, 50, 54, 56, 74, 79, 39, and 40 are afforded priority to 4/27/2012, the filing date of PCT/2012/035505, which contains these claim limitations. Claims 34 and 38 are also afforded priority to 4/27/2012, the filing date of PCT/2012/035505, which discloses GM-CSF and CpG ODN. Claims 52-55 and 57-60 contain limitations drawn to microspheres, magnetic particles, and mechanophores, which are not supported by 61/480237. These limitations are afforded priority to PCT/2012/035505, with a filing date of 4/27/2012. 
Note: The above priority date assignments have been maintained.
Rejections Maintained 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 29, 31, 42-43, 62, 64, and 80-81 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Langer (US 6160084, 12/12/2000), Tripathi (J Biomed Mater Res, Volume 90A, Issue 3, 1 September 2009, Pages 680-694; cited in Applicant IDS), Dainiak (Biomaterials Volume 31, Issue 1, January 2010, Pages 67-76; cited in Applicant IDS), and Kathuria (Acta Biomaterialia 5 (2009) 406–418; cited in Applicant IDS), Mooney et al. (WO 98/12228, previously cited), and Jain et al. (J Mater Sci: Mater Med (2009) 20:S173–S179, previously cited),
With regard to claims 29 and 42, Langer teaches a hydrogel polymer composition (see entire document, especially column 7, lines 58-67) characterized by shape memory (abstract) wherein the composition comprises a crosslinked (column 3, lines 14-17; column 4, lines 41-43; column 8, lines 62-65; column 9, lines 29-36) gelatin or alginate (column 6, lines 46-62) polymer. “Injectable” is considered to be an intended use of the composition that does not distinguish its structure from that of the prior art, as the prior art composition could be injected. Because the composition has shape memory, it would have shape memory following deformation by compression or dehydration. The composition of Langer is used to form tissue engineering scaffolds and drug delivery devices (column 12, lines 11-18). Because the hydrogel is formed from the same materials as those claimed, it is considered to be cell-compatible. 
Langer does not teach that the hydrogel is a cryogel with 75% pores. However, Tripathi teaches that when a hydrogel is used as a tissue engineering scaffold, it is beneficial for the hydrogel to be prepared as a cryogel because the large interconnected pores allow high flow rates and mass transfer (page 681). Dainiak teaches that high porosity is important for a scaffold (page 67) and that cryogels are characterized by high porosity of up to 94% (page 68). It would have therefore been obvious to one of ordinary skill in the art at the time of invention to prepare the composition of Langer as a cryogel to enable higher mass transfer as taught by Tripathi, and to prepare the cryogel with a porosity of up to 94% as taught by Dainiak, such as the porosity of 90-92% that Dainiak achieves (Table 2)
Although Langer teaches that the crosslinking is responsible for the shape memory property (column 8, lines 59-65), Langer does not expressly teach the claimed extent of polymer crosslinking. However, Kathuria teaches that a higher degree of crosslinking in a cryogel results in higher stability, and teaches 95.6% crosslinking for a gelatin cryogel (page 414). This renders obvious the use of such a high extent of crosslinking in the cryogel of Langer, Tripathi, and Dainiak.
Langer does not teach that wherein the cryogel is characterized by at least 75% polymer covalent crosslinking and wherein the cryogel composition comprises a covalently crosslinked gelatin polymer or a covalently crosslinked alginate polymer. These deficiencies are cured by the teachings of Mooney et al. and Jain et al.
Mooney et al. teach another embodiment of the invention is directed to polysaccharides, particularly alginates, which are modified by being crosslinked. The alginates may further be modified by covalent bonding thereto of a biologically active molecule for cell adhesion or other cellular interaction. Crosslinking of the alginate can particularly provide alginate materials with controlled mechanical properties and shape memory properties which greatly expand their range of use, for example, to tissue engineering applications where size and shape of the matrix is of importance. The modification of the crosslinked alginates with the biologically active molecules can provide a further three - dimensional environment which is particularly advantageous for cell adhesion, thus making such alginates further useful as cell transplantation matrices. Further, the invention is directed to processes for preparing such crosslinked alginates and to their use, for example, for forming materials for tissue engineering and/or having cell adhesion properties particularly for cell transplantation matrices, such as injectable cell transplantation solutions and preformed materials for cell transplantation (see page 2). Another embodiment of the invention is directed to modified alginates, such as alginate backbone (i.e. unmodified alginate) or the above described side chain alginates or crosslinked alginates, modified by covalent bonding thereto of a biologically active molecule for cell adhesion or other cellular interaction, which is particularly advantageous for maintenance, viability and directed expression of desirable patterns of gene expression. The modified alginate polymers provide a three-dimensional environment which is particularly advantageous for cell adhesion. Further, the invention is directed to processes for preparing such polymers and to the use of such polymers, for example, for forming gels or highly viscous liquids having cell adhesion properties particularly for cell transplantation matrices, such as injectable cell transplantation solutions and preformed hydrogels for cell transplantation (see page 2).
Jain et al. teach cryogels are supermacroporous gel network formed by cryogelation of appropriate monomers or polymeric precursors at subzero temperature. The beneficial feature of this system is a unique combination of high porosity with adequate mechanical strength and osmotic stability, due to which they are being envisaged as potential scaffold material for various biomedical applications. One of the important aspect of cryogel is simple approach by which they can be synthesized and use of aqueous solvent for their synthesis which make them suitable for different biological applications. Various modifications of the cryogels have been sought which involves coupling of various ligands to its surfaces, grafting of polymer chain to cryogel surface or interpenetrating networks of two or more polymers to form a cryogel which provides diversity of its applications. In the following work we have synthesized full interpenetrating network of polyacrylonitrile (PAN)-gelatin with varied gelatin concentration. The PAN- gelatin cryogel interpenetrating network is macroporous in nature and has high percentage swelling equlibirium in the range of 862–1,200 with a flow rate greater than 10 ml/ min, which characterizes the interconnectivity of pores and convective flow within the network. PAN-gelatin interpenetrating cryogel network has good mechanical stability as determined by Young’s modulus which varies from 123 kPa to 819 kPa depending upon the polymer concentration. Moreover they are shown to be biocompatible and support cell growth within the scaffolds (see abstract). Interpenetrating networks of polyacrylonitrile-gelatin (PAN-gelatin) was prepared at sub-zero temperature by a combination of free radical crosslinking polymerization of acrylonitrile and MBAAm and covalent crosslinking of gelatin chains using glutaraldehyde. The interpenetrating cryogel was formed by single step freezing of both the precursors simultaneously. The ratio of PAN:gelatin was varied and two different cryogels with ratios of 5:1 and 2:1 were synthesized. The total concentration of polymers in PAN- gelatin (2:1) and (5:1) was 12% and 9.6%, respectively. The interpenetrating network obtained by polymerization at low temperature resulted in a supermacroporous gel which was very rigid in nature (Fig. 2). This supermacroporous nature was generated by the mechanism of cryogelation which plays an important role at such low temperatures. The scaffolds generated using this mechanism had high porosity along with high mechanical stability. This high mechanical strength is generated due to dense pore walls formed by cryoconcentration of polymers. One added advantage of combining synthetic polymer with a natural polymer like gelatin was that, highly rigid yet porous and mechanically stable cryogels were obtained which was not possible when any of the polymers were used individually. Thus an inter- penetrating network of gelatin with acrylonitrile is beneficial in this respect (see S176-S177).
It would have been prima facie obvious to modify the teachings of Langer et al. by utilizing the covalently crosslinked gelatin or covalently crosslinked alginate in the composition because as described above Mooney et al. and Jain et al. teach covalently crosslinked alginate and gelatin used for making macroporous gels respectively. One of ordinary skill in the art would have been motivated to do so because in the case of covalently crosslinked alginate Mooney et al. teach another embodiment of the invention is directed to polysaccharides, particularly alginates, which are modified by being crosslinked. The alginates may further be modified by covalent bonding thereto of a biologically active molecule for cell adhesion or other cellular interaction. Crosslinking of the alginate can particularly provide alginate materials with controlled mechanical properties and shape memory properties which greatly expand their range of use, for example, to tissue engineering applications where size and shape of the matrix is of importance. The modification of the crosslinked alginates with the biologically active molecules can provide a further three - dimensional environment which is particularly advantageous for cell adhesion, thus making such alginates further useful as cell transplantation matrices. Further, the invention is directed to processes for preparing such crosslinked alginates and to their use, for example, for forming materials for tissue engineering and/or having cell adhesion properties particularly for cell transplantation matrices, such as injectable cell transplantation solutions and preformed materials for cell transplantation (see page 2). Another embodiment of the invention is directed to modified alginates, such as alginate backbone (i.e. unmodified alginate) or the above described side chain alginates or crosslinked alginates, modified by covalent bonding thereto of a biologically active molecule for cell adhesion or other cellular interaction, which is particularly advantageous for maintenance, viability and directed expression of desirable patterns of gene expression. The modified alginate polymers provide a three-dimensional environment which is particularly advantageous for cell adhesion. Further, the invention is directed to processes for preparing such polymers and to the use of such polymers, for example, for forming gels or highly viscous liquids having cell adhesion properties particularly for cell transplantation matrices, such as injectable cell transplantation solutions and preformed hydrogels for cell transplantation (see page 2). One of ordinary skill in the art would have been motivated to do so with regard to the covalently crosslinked gelatin because Jain et al. teach that Jain et al. teach cryogels are supermacroporous gel network formed by cryogelation of appropriate monomers or polymeric precursors at subzero temperature. The beneficial feature of this system is a unique combination of high porosity with adequate mechanical strength and osmotic stability, due to which they are being envisaged as potential scaffold material for various biomedical applications. One of the important aspect of cryogel is simple approach by which they can be synthesized and use of aqueous solvent for their synthesis which make them suitable for different biological applications. Various modifications of the cryogels have been sought which involves coupling of various ligands to its surfaces, grafting of polymer chain to cryogel surface or interpenetrating networks of two or more polymers to form a cryogel which provides diversity of its applications. In the following work we have synthesized full interpenetrating network of polyacrylonitrile (PAN)-gelatin with varied gelatin concentration. The PAN- gelatin cryogel interpenetrating network is macroporous in nature and has high percentage swelling equlibirium in the range of 862–1,200 with a flow rate greater than 10 ml/ min, which characterizes the interconnectivity of pores and convective flow within the network. PAN-gelatin interpenetrating cryogel network has good mechanical stability as determined by Young’s modulus which varies from 123 kPa to 819 kPa depending upon the polymer concentration. Moreover they are shown to be biocompatible and support cell growth within the scaffolds (see abstract). Interpenetrating networks of polyacrylonitrile-gelatin (PAN-gelatin) was prepared at sub-zero temperature by a combination of free radical crosslinking polymerization of acrylonitrile and MBAAm and covalent crosslinking of gelatin chains using glutaraldehyde. The interpenetrating cryogel was formed by single step freezing of both the precursors simultaneously. The ratio of PAN:gelatin was varied and two different cryogels with ratios of 5:1 and 2:1 were synthesized. The total concentration of polymers in PAN- gelatin (2:1) and (5:1) was 12% and 9.6%, respectively. The interpenetrating network obtained by polymerization at low temperature resulted in a supermacroporous gel which was very rigid in nature (Fig. 2). This supermacroporous nature was generated by the mechanism of cryogelation which plays an important role at such low temperatures. The scaffolds generated using this mechanism had high porosity along with high mechanical stability. This high mechanical strength is generated due to dense pore walls formed by cryoconcentration of polymers. One added advantage of combining synthetic polymer with a natural polymer like gelatin was that, highly rigid yet porous and mechanically stable cryogels were obtained which was not possible when any of the polymers were used individually. Thus an inter- penetrating network of gelatin with acrylonitrile is beneficial in this respect (see S176-S177). One of ordinary skill in the art would have had a reasonable chance of success in combining the references because Langer al., Mooney et al., and Jain et al. all teach similar polymer based gels.
With regard to the recitation wherein the cryogel polymer composition is characterized by shape memory following deformation by compression through a needle and the limitations of claims 80-81, because the composition has shape memory and it is the same polymer, it would necessarily have shape memory following deformation by compression through a needle and meet the hydration state requirements.
With regard to claim 31, as described above, the composition is used for drug delivery. This renders obvious the inclusion of a biomolecule in the composition, i.e., a drug for delivery.
With regard to claim 43, because the composition is a hydrogel formed from the same material with the same porosity and has sufficient crosslinking to support shape memory, it would necessarily have the claimed amounts of water in a hydrated or compressed state.
With regard to the limitations reciting wherein the cryogel polymer composition comprises at least 75% macropores having diameter of 10 micron to 600 microns Dainiak teaches that macropores of cryogels generally have a diameter of 10-120 microns (page 68), and Tripathi teaches that macropores of cryogels generally have pore sizes of up to 200 microns (page 681), which renders obvious the inclusion of pores with such sizes.
With regard to claim 62, Langer teaches that the hydrogel can also contain PEG (column 8, line 1).
With regard to claim 64, because the composition is formed from the same material with the same porosity and has sufficient crosslinking to support shape memory, it would necessarily have the claimed Young’s modulus.


Claims 37 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Langer (US 6160084, 12/12/2000), Tripathi (J Biomed Mater Res, Volume 90A, Issue 3, 1 September 2009, Pages 680-694; cited in Applicant IDS), Dainiak (Biomaterials Volume 31, Issue 1, January 2010, Pages 67-76; cited in Applicant IDS), and Kathuria (Acta Biomaterialia 5 (2009) 406–418; cited in Applicant IDS), Mooney et al. (WO 98/12228, previously cited), and Jain et al. (J Mater Sci: Mater Med (2009) 20:S173–S179, previously cited), as applied to claims 29, 31, 42, 43, 62, 64, and 80-81 above, and further in view of Weiner (Proceedings of the National Academy of Sciences. 1997 Sep 30;94(20):10833-7; cited in Applicant IDS).
With regard to claims 37 and 38, as described above, Langer, Tripathi, Dainiak, Kathuria, Mooney et al. and Jain et al. teach the limitations of claim 29 and that the composition is used for drug delivery. They do not teach that the composition is used to deliver CpG-ODN. However, Weiner teaches that CpG-ODNs are effective as immune adjuvants in tumor antigen immunization (abstract, title). It would have therefore been obvious to one of ordinary skill in the art at the time of invention to include CpG-ODN for delivery from the composition of Langer, Tripathi, Dainiak, Kathuria, Mooney and Jain.

Claims 39, 40, 51-53, 55, 64, and 75 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Langer (US 6160084, 12/12/2000), Tripathi (J Biomed Mater Res, Volume 90A, Issue 3, 1 September 2009, Pages 680-694; cited in Applicant IDS), Dainiak (Biomaterials Volume 31, Issue 1, January 2010, Pages 67-76; cited in Applicant IDS), and Kathuria (Acta Biomaterialia 5 (2009) 406–418; cited in Applicant IDS), Mooney et al. (WO 98/12228, previously cited), and Jain et al. (J Mater Sci: Mater Med (2009) 20:S173–S179, previously cited), as applied to claims 29, 31, 42, 43, 62, 64, and 80-81 above, and further in view of Alsberg US8273373, 9/25/2012, priority to 61/141266, filed 12/30/2008; cited in Applicant IDS).
With regard to claims 39 and 40, as described above, Langer, Tripathi, Dainiak, Kathuria, Mooney et al. and Jain et al teach the limitations of claim 29. Although they teach crosslinking and they also teach the use of gelatin and alginate, they do not teach the use of acrylated or methacrylated gelatin. 
Alsberg teaches that for a crosslinked alginate or gelatin hydrogel (abstract, column 7, lines 20 and 21), acrylated or methacrylate alginate or gelatin is used to enable crosslinking (abstract; column 6, line 61; Table 1). It would have therefore been obvious to one of ordinary skill in the art at the time of invention to use acrylated or methacrylated gelatin or alginate, i.e., an acrylated or methacrylated gelatin or alginate macromonomer (see column 11, lines 17-21 of Langer) in the polymer. This is particularly true given that Langer teaches that crosslinking is achieved by curing reactive groups on the monomer (column 11, lines 17-21). Alsberg teaches that in the hydrogel, the methacrylated alginate macromonomer concentration is 1-8% (Table 1); it would have therefore been obvious to one of ordinary skill in the art at the time of invention to include this amount of methacrylated alginate macromonomer in the composition to form a suitable hydrogel.
With regard to claims 51 and 64, Alsberg teaches that such a composition should have a disk shape and a size of 21.2 mm3 (disk with 6 mm diameter and 0.75 mm thickness; Alsberg, column 21, lines 56-63). It would have therefore been obvious to one of ordinary skill in the art to use such a size and shape for the composition of Langer, Tripathi, Dainiak, Kathuria, and Mooney, Jain and Alsberg.
With regard to claims 52, 53, and 55, Alsberg teaches that a hydrogel can contain PLGA microspheres physically entrapped within the hydrogel to carry bioactive agents (column 11, lines 13-67). It would have therefore been obvious to one of ordinary skill in the art to include such microspheres to carry the drug.
With regard to claim 75, Alsberg teaches that such hydrogels can be injected (column 6, line 50), which renders obvious the use of a syringe, needle, reservoir, and plunger to inject the composition, with the reservoir containing the composition.

Claims 32-36, 44-55, 78, and 79 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Langer (US 6160084, 12/12/2000) in view of Tripathi (J Biomed Mater Res, Volume 90A, Issue 3, 1 September 2009, Pages 680-694; cited in Applicant IDS), Dainiak (Biomaterials Volume 31, Issue 1, January 2010, Pages 67-76; cited in Applicant IDS), Kathuria (Acta Biomaterialia 5 (2009) 406–418; cited in Applicant IDS), Mooney et al. (WO 98/12228, previously cited), Jain et al. (J Mater Sci: Mater Med (2009) 20:S173–S179, previously cited) and Alsberg (US8273373, 9/25/2012, priority to 61/141266, filed 12/30/2008; cited in Applicant IDS) as applied to claims 29, 39, 40, 42, 43, 51-53, 55, 62, 64, 75, and 80-81 above, and further in view of Dranoff (PNAS April 15, 1993 90 (8) 3539-3543; cited in Applicant IDS).

With regard to claims 32-36, although Langer, Tripathi, Dainiak, Kathuria, Mooney et al., Jain et al., and Alsberg teach that the composition is used for drug delivery, which renders obvious the inclusion of a biomolecule (see above), they do not teach that the biomolecule is GM-CSF. Dranoff teaches that GM-CSF is a GM-CSF), is a potent stimulator of systemic anti-tumor immunity. It would have therefore been obvious to deliver GM-CSF from the drug delivery system of Langer, Tripathi, Dainiak, Kathuria, Mooney et al., Jain et al., and Alsberg to induce anti-tumor immunity. 
With regard to claim 51-55, Alsberg teaches that a hydrogel can contain PLGA microspheres physically entrapped within the hydrogel to carry bioactive agents (column 11, lines 13-67). It would have therefore been obvious to one of ordinary skill in the art to include such microspheres to carry the GM-CSF.
With regard to claims 44-50, Dranoff also teaches that vaccination with attenuated (attenuated through irradiation) mouse (eukaryotic) melanoma cells engineered to secrete GM-CSF results in long-lasting antitumor immunity (title, abstract, page 3539). Given that Alsberg teaches that hydrogels are used as cell encapsulation matrices for delivery of cells (column 1, lines 20-23), it would have been obvious to one of ordinary skill in the art at the time of invention to use the drug delivery device of Langer, Tripathi, Dainiak, Kathuria, Mooney, Jain, and Alsberg to deliver the cells of Dranoff. As Tripathi teaches that cells are seeded in the pores of the cryogel (see Figure 14), it would have been obvious to one of ordinary skill in the art at the time of invention to include the cells in the pores of the cryogel.
With regard to claim 78, as described above, the composition further comprises cells. Given that the cryogel is substantially identical in structure to the claimed cryogel, 90% or more of the cells would survive passage of the composition through a needle.
With regard to claim 79, as described above, the cells are attenuated cancer cells.

Claim 56 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Langer (US 6160084, 12/12/2000) in view of Tripathi (J Biomed Mater Res, Volume 90A, Issue 3, 1 September 2009, Pages 680-694; cited in Applicant IDS), Dainiak (Biomaterials Volume 31, Issue 1, January 2010, Pages 67-76; cited in Applicant IDS), Kathuria (Acta Biomaterialia 5 (2009) 406–418; cited in Applicant IDS), Mooney et al. (WO 98/12228, previously cited), Jain et al. (J Mater Sci: Mater Med (2009) 20:S173–S179, previously cited),  Alsberg (US8273373, 9/25/2012, priority to 61/141266, filed 12/30/2008; cited in Applicant IDS), and Dranoff (PNAS April 15, 1993 90 (8) 3539-3543; cited in Applicant IDS) as applied to claims 29, 32-36, 39, 40-55, 62, 64, 75, and 80-81 above, and further in view of Weiner (Proceedings of the National Academy of Sciences. 1997 Sep 30;94(20):10833-7).
As described above, Langer, Tripathi, Dainiak, Kathuria, Mooney et al., Jain et al., Alsberg, and Dranoff teach the limitations of claim 29 and the inclusion of GM-CSF and a tumor antigen. They do not teach the inclusion of a pathogen-associated molecular pattern. However, Weiner teaches that CpG-ODNs (a parthogen-associated molecular pattern) are effective as immune adjuvants in tumor antigen immunization (abstract, title). It would have therefore been obvious to one of ordinary skill in the art at the time of invention to include CpG-ODN in the composition of Langer, Tripathi, Dainiak, Kathuria, Mooney et al., Jain et al., Alsberg, and Dranoff.

Claims 57 and 58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Langer (US 6160084, 12/12/2000) in view of Tripathi (J Biomed Mater Res, Volume 90A, Issue 3, 1 September 2009, Pages 680-694; cited in Applicant IDS), Dainiak (Biomaterials Volume 31, Issue 1, January 2010, Pages 67-76; cited in Applicant IDS), Kathuria (Acta Biomaterialia 5 (2009) 406–418; cited in Applicant IDS), Mooney et al. (WO 98/12228, previously cited), Jain et al. (J Mater Sci: Mater Med (2009) 20:S173–S179, previously cited),  Alsberg (US8273373, 9/25/2012, priority to 61/141266, filed 12/30/2008; cited in Applicant IDS), and Dranoff (PNAS April 15, 1993 90 (8) 3539-3543; cited in Applicant IDS) as applied to claims 29, 32-36, 39, 40-56, 62, 64, 75, and 80-81 above, and further in view of Shapiro (Magnetic Resonance in Medicine 53:329 –338 (2005); cited in Applicant IDS).
As described above, Langer, Tripathi, Dainiak, Kathuria, Mooney et al., Jain et al, Alsberg, and Dranoff teaches the limitations of Claim 29 and the inclusion of cells. The do not teach that the composition contains magnetic particles. However, Shapiro teaches that it is desirable to track long-term cell engraftment after cell transplantation (abstract) and suggest the use of magnetite (i.e., Fe3O4) microparticles to do so (page 330). It would have therefore been obvious to one of ordinary skill in the art to incorporate magnetite microparticles into the cells to help track long-term engraftment of the cells.

Claims 59 and 60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Langer (US 6160084, 12/12/2000) in view of Tripathi (J Biomed Mater Res, Volume 90A, Issue 3, 1 September 2009, Pages 680-694; cited in Applicant IDS), Dainiak (Biomaterials Volume 31, Issue 1, January 2010, Pages 67-76; cited in Applicant IDS), Kathuria (Acta Biomaterialia 5 (2009) 406–418; cited in Applicant IDS), Mooney et al. (WO 98/12228, newly cited), Jain et al. (J Mater Sci: Mater Med (2009) 20:S173–S179, newly cited),  and Weiner (Proceedings of the National Academy of Sciences. 1997 Sep 30;94(20):10833-7; cited in Applicant IDS) as applied to claims 29, 32-36, 39, 40-58, 62, 64, 75, and 80-81  above, and further in view of Nagy (US20080233181, 9/25/2008).
With regard to claims 59 and 60, as described above, Langer, Tripathi, Dainiak, Kathuria, Mooney et al., Jain et al. and Weiner teach the limitations of claim 29 and that the composition is used for delivery of CpG-ODN as an adjuvant. They do not teach that the device contains mechanophores. However, Nagy teaches that polydiacetylene liposomes are useful for serving as a vaccine adjuvant where the antigen is displayed on the surface of the liposome (abstract). It would have been obvious to one of ordinary skill in the art at the time of invention to use the liposomes of Nagy to display the CpG ODNs and thus obtain a greater immunogenic response.

Claims 76 and 77 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Langer (US 6160084, 12/12/2000) in view of Tripathi (J Biomed Mater Res, Volume 90A, Issue 3, 1 September 2009, Pages 680-694; cited in Applicant IDS), Dainiak (Biomaterials Volume 31, Issue 1, January 2010, Pages 67-76; cited in Applicant IDS), Kathuria (Acta Biomaterialia 5 (2009) 406–418; cited in Applicant IDS), Mooney et al. (WO 98/12228, newly cited), Jain et al. (J Mater Sci: Mater Med (2009) 20:S173–S179, newly cited),  and Alsberg US8273373, 9/25/2012, priority to 61/141266, filed 12/30/2008; cited in Applicant IDS) as applied to claims 29, 32-36, 39, 40-58, 62, 64, 75, and 80-81  above, and further in view of Barbucci (Biomaterials 23 (2002) 4503–4513; cited in Applicant IDS).
With regard to claims 76 and 77, as described above, Langer, Tripathi, Dainiak, Kathuria, Mooney et al., Jain et al. and Alsberg teach the limitations of claim 75. They do not expressly teach the needle size. However, Barbucci teaches the injection of hydrogels through a 22-gauge needle (page 4504). It would have been obvious to one of ordinary skill to use this needle size. 
Response to Applicant’s Arguments
Applicant argues Initially, Applicant submits that the cited references, each alone or in combination, fail to teach or suggest an injectable cell-compatible cryogel polymer composition comprising open interconnected macropores, wherein the cryogel polymer composition comprises at least 75% macropores having a diameter of 10 um to 600 um; wherein the cryogel polymer composition is characterized by at least 75% polymer covalent crosslinking; wherein the cryogel polymer composition is characterized by shape memory following deformation by compression through a needle; and wherein the cryogel polymer composition comprises a covalently crosslinked gelatin polymer or a covalently crosslinked alginate polymer, as recited in the present claims. Applicant submits that the teachings of the cited references, alone or in combination, fail to teach or exemplify the cryogel polymer composition having the specific combination of structural and functional features, e.g., shape memory, recited in the present claims. To the extent that the cited art and, in particular, Langer and Mooney teach polymer compositions having shape memory. Applicant submits that said shape memory functions by a completely different mechanism as compared to the presently claimed cryogel polymer compositions, and that this difference in shape memory is based on specific structural properties which render the polymer compositions of the cited references incapable of shape memory following deformation by compression through a needle. Langer, the primary reference relied upon by the Examiner, teaches “[b]iodegradable shape memory polymer compositions, articles of manufacture thereof, and methods of preparation and use thereof...”. (Langer at Abstract). One of skill in the art would understand that Langer’s polymer compositions rely on a very different mechanism for shape memory, and lack shape memory following deformation by compression through a needle. Indeed, Langer teaches that “[a] polymer is a shape memory polymer if the original shape of the polymer is recovered by heating it above a shape recovering temperature (defined as the T trans of a soft segment) even if the original molded shape of the polymer is destroyed mechanically at a lower temperature than the shape recovering temperature, or if the memorized shape is recoverable by application of another stimulus.” (Langer at col. 4, lines 26-32). Thus, the mechanism of shape memory exemplified by Langer relies on the structural and thermo-responsive properties of polymers at different temperatures. Moreover, Langer’s polymer compositions were designed for administration via surgical
implantation, not via injection requiring compression through a needle, and lack shape memory
following deformation by compression through a needle. (Langer at column 13, lines 28-40).
Indeed, Langer’s polymer compositions are not compressible through a needle, and instead were
designed to have shape memory merely to provide durability under stress and increased comfort
for the patient during surgical implantation. For example, Langer provides “sutures that have a
 rigid enough composition to provide for ease of insertion, but upon attaining body temperature,
soften and form a second shape that is more comfortable for the patient while still allowing healing.” (Langer at column 12, lines 32-36; emphasis added). In this context, one of ordinary skill in the art would understand that the mere mention of the Langer polymer composition “soften[ing]” at body temperature is in no way equivalent to a teaching or suggestion of polymer compositions having the requisite structural properties (e.g., level of durability and compressibility) required to achieve shape memory following deformation by compression through a needle, as recited in the present claims. Indeed, Langer makes clear that the desire for a change in shape after administration to a patient is not to allow for delivery via injection, but instead for its efficacy in situ to “provide comfort to the patient’. (Langer at column 13, line 40; emphasis added). This difference is not trivial. One of skill in the art would appreciate that the strain under which a polymer composition is put when compressed through a needle is dramatically more than when a polymer composition is surgically implanted, e.g., for tissue engineering applications. Notably, Langer fails to exemplify any compression tests such as would be required for achieving compression through a needle. Langer merely tests the tensile properties (i.e., elongation) of copolyesterurethane polymers (Langer at Example 1, Table 6), poly(e-caprolactone) dimethacrylates and thermosets (Langer at Example 2, Tables 13-14). As such, while Langer assesses the ability to of the polymer compositions to retain shape and deform, Langer does not provide any guidance as to how to achieve shape memory for a preformed polymer composition that would endure compression through a needle and retain shape. Indeed, one skilled in the art would not be able to do so with any reasonable expectation of success based on the teachings in Langer. Thus, the rigid nature of the Langer polymer compositions renders the polymer composition incapable of the extent of compression required for injection through a needle. Applicant argues Mooney the mechanism of shape memory exemplified by Mooney relies on the absorption properties of the polymer composition after lyophilization. Mooney’s polymer compositions were designed for administration via endoscopic delivery, not via injection requiring compression through a needle. Mooney does not provide guidance as to how to achieve shape memory for a scaffold that would endure the level of compression that would be required for administration through a needle. Indeed, one skilled in the art would not be able to do so with any reasonable expectation of success based on the teachings in Mooney. Thus, the rigid nature of the Mooney polymer compositions renders the polymer composition incapable of the extent of compression required for injection through a needle. Mooney, Tripathi, Dainiak, Kathuria, and Jain, each alone or in combination, fail to cure the deficiencies of Langer. As an initial matter, one of ordinary skill in the art would have not been motivated to combine these references with Langer, because the thermosplastic polymer
composition of Langer are very different in structure and function from both hydrogels of Mooney and the cryogels of Tripathi, Dainiak, Kathuria, and Jain. In fact, the necessary modification would have rendered the thermosplastic polymer composition of Langer unsuitable for its intended purpose to provide comfort to the patient after surgical implantation by softening in situ. Indeed, Langer is completely silent with respect to the use of covalent crosslinking to
achieve shape memory responsive to compression, instead of temperature. Langer merely relates to reversibly and ionically crosslinked hydrogels and not to a cryogel polymer composition
characterized by covalent crosslinking, as recited in the present claims. One of ordinary skill in the art would understand that a reversibly and ionically crosslinked hydrogel would have vastly
different structural and mechanical properties compared to a cryogel polymer composition
characterized by covalent crosslinking. More significantly, to the extent that Langer teaches that application of stress, such as compression, to a hydrogel results in deformation and the “breaking of ionic crosslinks between soft segments,” Applicant submits that one of ordinary skill in the art would understand that the hydrogel would not be able to return to its original shape after the stress is removed because the potential energy to do so dissipated with the breaking of the ionic crosslinks. Instead, the hydrogel will remain deformed upon removal of the stress, and any new ionic crosslinks that happen to form will only do so based on proximity within the deformed shape.
	The above assertions are not found persuasive because Langer teaches a hydrogel polymer composition (see entire document, especially column 7, lines 58-67) characterized by shape memory (abstract) wherein the composition comprises a crosslinked (column 3, lines 14-17; column 4, lines 41-43; column 8, lines 62-65; column 9, lines 29-36) gelatin or alginate (column 6, lines 46-62) polymer. “Injectable” is considered to be an intended use of the composition that does not distinguish its structure from that of the prior art, as the prior art composition could be injected. Because the composition has shape memory and made from the same material, it would necessarily have shape memory following deformation by compression or dehydration. The composition of Langer is used to form tissue engineering scaffolds and drug delivery devices (column 12, lines 11-18). Because the hydrogel is formed from the same materials as those claimed, it is considered to be cell-compatible. The examiner would like to remind applicant that Applicant is claiming a composition of matter not a method of use or method of making. The difference in the mechanism in which the composition of Langer works or prepared is immaterial for patentability. If Applicant thinks the method of preparation of the composition is essential to the patentability of the claims the examiner suggests Applicant to make the claims in a product-by-process format and provide objective evidence in the form of a comparison data why Applicant’s process will result in a structurally different composition. In the instant case a prima facie case of obviousness is made as described above why one of ordinary skill in the art would have been motivated to utilize a cryogel composition. Langer does not teach that the hydrogel is a cryogel with 75% pores. However, Tripathi teaches that when a hydrogel is used as a tissue engineering scaffold, it is beneficial for the hydrogel to be prepared as a cryogel because the large interconnected pores allow high flow rates and mass transfer (page 681). Dainiak teaches that high porosity is important for a scaffold (page 67) and that cryogels are characterized by high porosity of up to 94% (page 68). It would have therefore been prima facie obvious to one of ordinary skill in the art at the time of invention to prepare the composition of Langer as a cryogel to enable higher mass transfer as taught by Tripathi, and to prepare the cryogel with a porosity of up to 94% as taught by Dainiak, such as the porosity of 90-92% that Dainiak achieves (Table 2).  The examiner reminds Applicant that "[I]nherency may supply a missing claim limitation in an obviousness analysis." PAR, 773 F.3d at 1194-1195 ; see also Endo Pharms. Sols., Inc. v. Custopharm Inc., 894 F.3d 1374 , 1381 , 127 U.S.P.Q.2D (BNA) 1409 (Fed. Cir. 2018) ("An inherent characteristic of a formulation can be part of the prior art in an obviousness analysis even if the inherent characteristic was unrecognized or unappreciated by a skilled artisan."). It is long settled that in the context of obviousness, the "mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not distinguish a claim drawn to those things from the prior art." In re Oelrich, 666 F.2d 578 , 581 (C.C.P.A. 1981). The Supreme Court explained long ago that "[i]t is not invention to perceive that the product which others had discovered had qualities they failed to detect." Gen. Elec. Co. v. Jewel Incandescent Lamp Co., 326 U.S. 242 , 249 , 66 S. Ct. 81 , 90 L. Ed. 43 , 1946 Dec. Comm'r Pat. 611 (1945). We too have previously explained that "an obvious formulation cannot become nonobvious simply by administering it to a patient and claiming the resulting serum concentrations," because "[t]o hold otherwise would allow any formulation—no matter how obvious—to become patentable merely by testing and claiming an inherent property." Santarus, Inc. v. Par Pharm., Inc., 694 F.3d 1344 , 1354 (Fed. Cir. 2012). In In re Kao, we found that the claimed controlled-release oxymorphone formulation was obvious because an inherent pharmacokinetic property of oxymorphone that was present in controlled-release oxymorphone "add[ed] nothing of patentable consequence." In re Huai-Hung Kao, 639 F.3d 1057 , 1070 , 98 U.S.P.Q.2D (BNA) 1799 (Fed. Cir. 2011). In In re Kubin, we found an inherent property obvious, explaining that "[e]ven if no prior art of record explicitly discusses the [limitation], the . . . application itself instructs that [the limitation] is not an additional requirement imposed by the claims on the [claimed protein], but rather a property necessarily present in [the claimed protein]." In re Kubin, 561 F.3d 1351 , 1357 , 90 U.S.P.Q.2D (BNA) 1417 (Fed. Cir. 2009). Our predecessor court similarly concluded that it "is not the law" that "a structure suggested by the prior art, and, hence, potentially in the possession of the public, is patentable . . . because it also possesses an [i]nherent, but hitherto unknown, function which [the patentees] claim to have discovered." In re [*1191] Wiseman, 596 F.2d 1019 , 1023 (C.C.P.A. 1979). Inherency, however, is a "high standard," that is "carefully circumscribed in the context of obviousness." PAR, 773 F.3d at 1195 . Inherency "may not be established by probabilities or possibilities," and "[t]he mere fact that a certain thing may result from a given set of circumstances is not sufficient." Oelrich, 666 F.2d at 581 (emphasis added) (quoting Hansgirg v. Kemmer, 102 F.2d 212 , 214 , 26 C.C.P.A. 937 , 1939 Dec. Comm'r Pat. 327 (C.C.P.A. 1939); see also In re Rijckaert, 9 F.3d 1531 , 1533-1534 (Fed. Cir. 1993). Rather, inherency renders a claimed limitation obvious only if the limitation is "necessarily present," or is "the natural result of the combination of elements explicitly disclosed by the prior art." PAR, 773 F.3d at 119511 -96; see also Alcon Research, Ltd. v. Apotex Inc., 687 F.3d 1362 , 1369 (Fed. Cir. 2012) (relying on inherency where the claims recited "a property that is necessarily present" in the prior art). "If . . . the disclosure is sufficient to show that the natural result flowing from the operation as taught would result in the performance of the questioned function, it seems to be well settled that the disclosure should be regarded as sufficient" to render the function inherent. Oelrich, 666 F.2d at 581 (quoting Hansgirg v. Kemmer, 102 F.2d 212 , 214 , 26 C.C.P.A. 937 , 1939 Dec. Comm'r Pat. 327 (C.C.P.A. 1939)).
On appeal, Persion contends that the district court erred in applying the inherency doctrine in its obviousness analysis because Devane does not teach administering its hydrocodone-only formulation to patients with mild or moderate hepatic impairment. Thus, Persion asserts, "'the natural result flowing from the operation as taught' in Devane cannot be the claimed [pharmacokinetic] values for [hepatically impaired] patients." Appellant's Br. 37 (quoting Oelrich, 666 F.2d at 581 ); Reply Br. 19. To the extent Persion contends that inherency can only satisfy a claim limitation when all other limitations are taught in a single reference, that position is contrary to our prior recognition that "inherency may supply a missing claim limitation in an obviousness analysis" where the limitation at issue is "the natural result of the combination of prior art elements." PAR, 773 F.3d at 1194-1195 (emphasis added, internal quotations omitted). Here, the district court specifically found that Devane, together with Jain, the state of the prior art at the time of invention, and the Vicodin and Lortab labels, taught the combination of elements that inherently result in the claimed pharmacokinetic parameters. The district court found that a person of ordinary skill in the art would have been motivated, with reasonable expectation of success, to administer an unadjusted dose of the Devane formulation to hepatically impaired patients. There was also no dispute that the Devane formulation, which was identical to the Zohydro ER formulation described in the patents in suit, necessarily exhibited the claimed parameters under these conditions. Pernix, 323 F. Supp. 3d at 607 , 610 . In this context, the district court did not err by finding that the pharmacokinetic limitations of the asserted claims were inherent and added no patentable weight to the pharmacokinetic claims. Additionally the examiner reminds Applicant that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." Id. See also MPEP § 2112.01 with regard to inherency and product-by-process claims and MPEP § 2141.02 with regard to inherency and rejections under 35 U.S.C. 103.
	Applicant argues First, the invention has achieved substantial commercial success, as evidenced by its licensing to Novartis. This commercial success is due to, i.e., has a nexus with, the claimed invention. The claimed invention provides multiple benefits and advantages over previous devices, such as polymer scaffolds which require invasive implantation surgery, and Novartis has licensed this invention to obtain those benefits and advantages. Second, the invention has received significant recognition by experts in the field as
evidenced by the publication of Applicant’s research related to the further development of injectable cell-compatible cryogel polymer compositions, particularly for tissue engineering, in preeminent scientific publications, such as Advanced Healthcare Materials. Applicant directs the Office’s attention to the following post-filing date evidence demonstrating recognition of the Applicant’s research by others in the field: Beduer er al. (Adv. Healthcare Mater. 4:301—312, 2015). In particular, the cryogels of the present invention provide protection to cells from
mechanical damage while present in the macropores thereof. The present specification teaches at page 18, lines 21-25, that Notably, this quality stems, at least in part, from the high degree of crosslinking. Thus, it is evident that the high level of crosslinking confers the mechanical robustness to the claimed cryogel. The cryogel can absorb the energy during deformation to protect cells therein because it is “very tough, and can withstand high levels of deformations.” In further support, Applicant again directs the Examiner’s attention to, for example, the post-filing date evidence as set forth in Beduer which provides covalently crosslinked cryogels within the scope of the present claims having the mechanical robustness necessary to allow protection of an extended, living neuronal network during compression to a small fraction of the original volume in order to enable minimally invasive delivery by injection. Beduer additionally provides comparative data for cryogel 3D scaffolds and 2D controls that were not polymerized at -20°C showing that cell survival is significantly better on the 3D scaffolds than on the 2D controls (for example, cell survival on the 3D alginate scaffolds was 82 + 8% compared to only 57 + 7% on 2D alginate surfaces, P < 0.001). Additionally, as discussed above, the post-filing date evidence as set forth in the ‘327 publication provides experimental data demonstrating that “[d]isc-shaped cryoGelMA gels (5 mm diameter, 2 mm thickness) could collapse, travel through a 16 G needle (1.65 mm inner diameter), and quickly (260 + 80 ms, n=10) return to their original geometry after exiting the needle (FIG. 29C).” The ‘327 publication, at page 30, paragraph [0240]. Examples 13-21 of the ‘327 publication further demonstrate the efficacy and advantages of the cryogels of the invention, such as cell viability and proliferation in the gel (Example 14, the “327 publication, page 30, paragraphs [0242] to [0244]), and in vivo cell recruitment (Example 17, the ‘327 publication, page 31, paragraphs [0248]-[0252]).
	The above assertions are not found persuasive because any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected). In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of "a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree." Compare In re Wagner, 371 F.2d 877, 884, 152 USPQ 552, 560 (CCPA 1967) (differences in properties cannot be disregarded on the ground they are differences in degree rather than in kind); Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) ("we generally consider a discussion of results in terms of ‘differences in degree’ as compared to ‘differences in kind’ . . . to have very little meaning in a relevant legal sense"). The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c). Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). The issue of crosslinking is clearly addressed by Kathuria who teaches that a higher degree of crosslinking in a cryogel results in higher stability, and teaches 95.6% crosslinking for a gelatin cryogel (page 414). This renders obvious the use of such a high extent of crosslinking in the cryogel of Langer, Tripathi, and Dainiak. Applicant has not provided data that is commensurate in scope with the claims in terms of the types of polymers and amount of polymers. Objective evidence of nonobviousness including commercial success must be commensurate in scope with the claims. In re Tiffin, 448 F.2d 791, 171 USPQ 294 (CCPA 1971) (evidence showing commercial success of thermoplastic foam "cups" used in vending machines was not commensurate in scope with claims directed to thermoplastic foam "containers" broadly). In order to be commensurate in scope with the claims, the commercial success must be due to claimed features, and not due to unclaimed features. Joy Technologies Inc. v. Manbeck, 751 F. Supp. 225, 229, 17 USPQ2d 1257, 1260 (D.D.C. 1990), aff’d, 959 F.2d 226, 228, 22 USPQ2d 1153, 1156 (Fed. Cir. 1992) (Features responsible for commercial success were recited only in allowed dependent claims, and therefore the evidence of commercial success was not commensurate in scope with the broad claims at issue.). An affidavit or declaration attributing commercial success to a product or process "constructed according to the disclosure and claims of [the] patent application" or other equivalent language does not establish a nexus between the claimed invention and the commercial success because there is no evidence that the product or process which has been sold corresponds to the claimed invention, or that whatever commercial success may have occurred is attributable to the product or process defined by the claims. Ex parte Standish, 10 USPQ2d 1454, 1458 (Bd. Pat. App. & Inter. 1988). If a particular range is claimed, applicant does not need to show commercial success at every point in the range. "Where, as here, the claims are directed to a combination of ranges and procedures not shown by the prior art, and where substantial commercial success is achieved at an apparently typical point within those ranges, and the affidavits definitely indicate that operation throughout the claimed ranges approximates that at the particular points involved in the commercial operation, we think the evidence as to commercial success is persuasive." In re Hollingsworth, 253 F.2d 238, 240, 117 USPQ 182, 184 (CCPA 1958). See also Demaco Corp. v. F. Von Langsdorff Licensing Ltd., 851 F.2d 1387, 7 USPQ2d 1222 (Fed. Cir. 1988) (where the commercially successful product or process is not coextensive with the claimed invention, applicant must show a legally sufficient relationship between the claimed feature and the commercial product or process). In considering evidence of commercial success, care should be taken to determine that the commercial success alleged is directly derived from the invention claimed, in a marketplace where the consumer is free to choose on the basis of objective principles, and that such success is not the result of heavy promotion or advertising, shift in advertising, consumption by purchasers normally tied to applicant or assignee, or other business events extraneous to the merits of the claimed invention, etc. In re Mageli, 470 F.2d 1380, 176 USPQ 305 (CCPA 1973) (conclusory statements or opinions that increased sales were due to the merits of the invention are entitled to little weight); In re Noznick, 478 F.2d 1260, 178 USPQ 43 (CCPA 1973). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In ex parte proceedings before the Patent and Trademark Office, an applicant must show that the claimed features were responsible for the commercial success of an article if the evidence of nonobviousness is to be accorded substantial weight. See In re Huang, 100 F.3d 135, 140, 40 USPQ2d 1685, 1690 (Fed. Cir. 1996) (Inventor’s opinion as to the purchaser’s reason for buying the product is insufficient to demonstrate a nexus between the sales and the claimed invention.). Merely showing that there was commercial success of an article which embodied the invention is not sufficient. Ex parte Remark, 15 USPQ2d 1498, 1502-02 (Bd. Pat. App. & Inter. 1990). Compare Demaco Corp. v. F. Von Langsdorff Licensing Ltd., 851 F.2d 1387, 7 USPQ2d 1222 (Fed. Cir. 1988) (In civil litigation, a patentee does not have to prove that the commercial success is not due to other factors. "A requirement for proof of the negative of all imaginable contributing factors would be unfairly burdensome, and contrary to the ordinary rules of evidence."). See also Pentec, Inc. v. Graphic Controls Corp., 776 F.2d 309, 227 USPQ 766 (Fed. Cir. 1985) (commercial success may have been attributable to extensive advertising and position as a market leader before the introduction of the patented product); In re Fielder, 471 F.2d 690, 176 USPQ 300 (CCPA 1973) (success of invention could be due to recent changes in related technology or consumer demand; here success of claimed voting ballot could be due to the contemporary drive toward greater use of automated data processing techniques); EWP Corp. v. Reliance Universal, Inc., 755 F.2d 898, 225 USPQ 20 (Fed. Cir. 1985) (evidence of licensing is a secondary consideration which must be carefully appraised as to its evidentiary value because licensing programs may succeed for reasons unrelated to the unobviousness of the product or process, e.g., license is mutually beneficial or less expensive than defending infringement suits); Hybritech Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 231 USPQ 81 (Fed. Cir. 1986) (Evidence of commercial success supported a conclusion of nonobviousness of claims to an immunometric "sandwich" assay with monoclonal antibodies. Patentee’s assays became a market leader with 25% of the market within a few years. Evidence of advertising did not show absence of a nexus between commercial success and the merits of the claimed invention because spending 25-35% of sales on marketing was not inordinate (mature companies spent 17-32% of sales in this market), and advertising served primarily to make industry aware of the product because this is not kind of merchandise that can be sold by advertising hyperbole.). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 29, 31-40, 42-51, 56, 62-64, and 75-79 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 and 22-39 of U.S. Patent No. 10045947. in view of Mooney et al. (WO 98/12228, previously cited), Jain et al. (J Mater Sci: Mater Med (2009) 20:S173–S179, previously cited),  
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
With regard to Claims 29, 30, 39, and 42, U.S. Patent No. 10045947 (‘947) teaches an injectable cryogel composition comprising open interconnected pores, wherein the cryogel composition comprises at least 75% pores, is characterized by shape memory following deformation by compression through a needle, and contains methacrylated alginate (Claim 1). The cryogel contains a live attenuated cancer cell, i.e., a cancer antigen (Claim 8). The composition is “cell-compatible” (Claim 1).’947 do not teach wherein the cryogel is characterized by at least 75% polymer covalent crosslinking and wherein the cryogel composition comprises a covalently crosslinked gelatin polymer or a covalently crosslinked alginate polymer. These deficiencies are cured by the teachings of Mooney et al. and Jain et al.
Mooney et al. teach another embodiment of the invention is directed to polysaccharides, particularly alginates, which are modified by being crosslinked. The alginates may further be modified by covalent bonding thereto of a biologically active molecule for cell adhesion or other cellular interaction. Crosslinking of the alginate can particularly provide alginate materials with controlled mechanical properties and shape memory properties which greatly expand their range of use, for example, to tissue engineering applications where size and shape of the matrix is of importance. The modification of the crosslinked alginates with the biologically active molecules can provide a further three - dimensional environment which is particularly advantageous for cell adhesion, thus making such alginates further useful as cell transplantation matrices. Further, the invention is directed to processes for preparing such crosslinked alginates and to their use, for example, for forming materials for tissue engineering and/or having cell adhesion properties particularly for cell transplantation matrices, such as injectable cell transplantation solutions and preformed materials for cell transplantation (see page 2). Another embodiment of the invention is directed to modified alginates, such as alginate backbone (i.e. unmodified alginate) or the above described side chain alginates or crosslinked alginates, modified by covalent bonding thereto of a biologically active molecule for cell adhesion or other cellular interaction, which is particularly advantageous for maintenance, viability and directed expression of desirable patterns of gene expression. The modified alginate polymers provide a three-dimensional environment which is particularly advantageous for cell adhesion. Further, the invention is directed to processes for preparing such polymers and to the use of such polymers, for example, for forming gels or highly viscous liquids having cell adhesion properties particularly for cell transplantation matrices, such as injectable cell transplantation solutions and preformed hydrogels for cell transplantation (see page 2).
Jain et al. teach cryogels are supermacroporous gel network formed by cryogelation of appropriate monomers or polymeric precursors at subzero temperature. The beneficial feature of this system is a unique combination of high porosity with adequate mechanical strength and osmotic stability, due to which they are being envisaged as potential scaffold material for various biomedical applications. One of the important aspect of cryogel is simple approach by which they can be synthesized and use of aqueous solvent for their synthesis which make them suitable for different biological applications. Various modifications of the cryogels have been sought which involves coupling of various ligands to its surfaces, grafting of polymer chain to cryogel surface or interpenetrating networks of two or more polymers to form a cryogel which provides diversity of its applications. In the following work we have synthesized full interpenetrating network of polyacrylonitrile (PAN)-gelatin with varied gelatin concentration. The PAN- gelatin cryogel interpenetrating network is macroporous in nature and has high percentage swelling equlibirium in the range of 862–1,200 with a flow rate greater than 10 ml/ min, which characterizes the interconnectivity of pores and convective flow within the network. PAN-gelatin interpenetrating cryogel network has good mechanical stability as determined by Young’s modulus which varies from 123 kPa to 819 kPa depending upon the polymer concentration. Moreover they are shown to be biocompatible and support cell growth within the scaffolds (see abstract). Interpenetrating networks of polyacrylonitrile-gelatin (PAN-gelatin) was prepared at sub-zero temperature by a combination of free radical crosslinking polymerization of acrylonitrile and MBAAm and covalent crosslinking of gelatin chains using glutaraldehyde. The interpenetrating cryogel was formed by single step freezing of both the precursors simultaneously. The ratio of PAN:gelatin was varied and two different cryogels with ratios of 5:1 and 2:1 were synthesized. The total concentration of polymers in PAN- gelatin (2:1) and (5:1) was 12% and 9.6%, respectively. The interpenetrating network obtained by polymerization at low temperature resulted in a supermacroporous gel which was very rigid in nature (Fig. 2). This supermacroporous nature was generated by the mechanism of cryogelation which plays an important role at such low temperatures. The scaffolds generated using this mechanism had high porosity along with high mechanical stability. This high mechanical strength is generated due to dense pore walls formed by cryoconcentration of polymers. One added advantage of combining synthetic polymer with a natural polymer like gelatin was that, highly rigid yet porous and mechanically stable cryogels were obtained which was not possible when any of the polymers were used individually. Thus an inter- penetrating network of gelatin with acrylonitrile is beneficial in this respect (see S176-S177).
It would have been prima facie obvious to modify the teachings of ‘947 by utilizing the covalently crosslinked gelatin or covalently crosslinked alginate in the composition because as described above Mooney et al. and Jain et al. teach covalently crosslinked alginate and gelatin used for making macroporous gels respectively. One of ordinary skill in the art would have been motivated to do so because in the case of covalently crosslinked alginate Mooney et al. teach another embodiment of the invention is directed to polysaccharides, particularly alginates, which are modified by being crosslinked. The alginates may further be modified by covalent bonding thereto of a biologically active molecule for cell adhesion or other cellular interaction. Crosslinking of the alginate can particularly provide alginate materials with controlled mechanical properties and shape memory properties which greatly expand their range of use, for example, to tissue engineering applications where size and shape of the matrix is of importance. The modification of the crosslinked alginates with the biologically active molecules can provide a further three - dimensional environment which is particularly advantageous for cell adhesion, thus making such alginates further useful as cell transplantation matrices. Further, the invention is directed to processes for preparing such crosslinked alginates and to their use, for example, for forming materials for tissue engineering and/or having cell adhesion properties particularly for cell transplantation matrices, such as injectable cell transplantation solutions and preformed materials for cell transplantation (see page 2). Another embodiment of the invention is directed to modified alginates, such as alginate backbone (i.e. unmodified alginate) or the above described side chain alginates or crosslinked alginates, modified by covalent bonding thereto of a biologically active molecule for cell adhesion or other cellular interaction, which is particularly advantageous for maintenance, viability and directed expression of desirable patterns of gene expression. The modified alginate polymers provide a three-dimensional environment which is particularly advantageous for cell adhesion. Further, the invention is directed to processes for preparing such polymers and to the use of such polymers, for example, for forming gels or highly viscous liquids having cell adhesion properties particularly for cell transplantation matrices, such as injectable cell transplantation solutions and preformed hydrogels for cell transplantation (see page 2). One of ordinary skill in the art would have been motivated to do so with regard to the covalently crosslinked gelatin because Jain et al. teach that Jain et al. teach cryogels are supermacroporous gel network formed by cryogelation of appropriate monomers or polymeric precursors at subzero temperature. The beneficial feature of this system is a unique combination of high porosity with adequate mechanical strength and osmotic stability, due to which they are being envisaged as potential scaffold material for various biomedical applications. One of the important aspect of cryogel is simple approach by which they can be synthesized and use of aqueous solvent for their synthesis which make them suitable for different biological applications. Various modifications of the cryogels have been sought which involves coupling of various ligands to its surfaces, grafting of polymer chain to cryogel surface or interpenetrating networks of two or more polymers to form a cryogel which provides diversity of its applications. In the following work we have synthesized full interpenetrating network of polyacrylonitrile (PAN)-gelatin with varied gelatin concentration. The PAN- gelatin cryogel interpenetrating network is macroporous in nature and has high percentage swelling equlibirium in the range of 862–1,200 with a flow rate greater than 10 ml/ min, which characterizes the interconnectivity of pores and convective flow within the network. PAN-gelatin interpenetrating cryogel network has good mechanical stability as determined by Young’s modulus which varies from 123 kPa to 819 kPa depending upon the polymer concentration. Moreover they are shown to be biocompatible and support cell growth within the scaffolds (see abstract). Interpenetrating networks of polyacrylonitrile-gelatin (PAN-gelatin) was prepared at sub-zero temperature by a combination of free radical crosslinking polymerization of acrylonitrile and MBAAm and covalent crosslinking of gelatin chains using glutaraldehyde. The interpenetrating cryogel was formed by single step freezing of both the precursors simultaneously. The ratio of PAN:gelatin was varied and two different cryogels with ratios of 5:1 and 2:1 were synthesized. The total concentration of polymers in PAN- gelatin (2:1) and (5:1) was 12% and 9.6%, respectively. The interpenetrating network obtained by polymerization at low temperature resulted in a supermacroporous gel which was very rigid in nature (Fig. 2). This supermacroporous nature was generated by the mechanism of cryogelation which plays an important role at such low temperatures. The scaffolds generated using this mechanism had high porosity along with high mechanical stability. This high mechanical strength is generated due to dense pore walls formed by cryoconcentration of polymers. One added advantage of combining synthetic polymer with a natural polymer like gelatin was that, highly rigid yet porous and mechanically stable cryogels were obtained which was not possible when any of the polymers were used individually. Thus an inter- penetrating network of gelatin with acrylonitrile is beneficial in this respect (see S176-S177).  It would have been obvious to one of ordinary skill in the art at the time of invention to routinely optimize the extent of crosslinking and arrive at the claimed values, given that the composition of the rejection is formed from the same material and being applied to the same purpose, i.e., to implant live attenuated cancer cells. Alternatively, the crosslinking extent is at least 50% (Claim 22).
With regard to Claims 31-38, the open interconnected pores contain GM-CSF or CpG-ODN (Claims 9-12).
With regard to claim 40, as described, the composition contains a methacrylated alginate macromonomer. It would have been obvious to one of ordinary skill to routinely optimize the amount of the alginate to include in the composition.
With regard to claim 43, the cryogel contains at least 90% water in a hydrated state (claim 3).
With regard to claims 44-46, 49, and 50, the cryogel contains attenuated eukaryotic cancer cells (claim 8).
With regard to claims 47 and 48, the cancer cells are irradiated melanoma cells (Figure 4 of U.S. Patent No. 10045947, B16 cells).
With regard to Claim 51, the composition has the claimed size (Claim 17). 
With regard to claim 56, as described above, the composition contains GM-CSF and a tumor antigen (attenuated cancer cells). It also contains a PAMP (claim 35).
With regard to pore size in claim 29, the cryogel composition comprises macropores having a diameter of 10 μm to 600 μm (Claim 34).
With regard to claim 62, the cryogel also contains PEG (claim 15).
With regard to claim 63, the cryogel has the claimed shape (claim 16).
With regard to claim 64, the cryogel has the claimed Young’s modulus (claim 37).
With regard to Claims 75-79, Claims 27-29 and 31 of U.S. Patent No. 10045947 recite the same limitations for the syringe, needle, cells, and cell survival.

Claims 52-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 and 22-39 of U.S. Patent No. 10045947 Mooney et al. (WO 98/12228, previously cited), and Jain et al. (J Mater Sci: Mater Med (2009) 20:S173–S179, previously cited), as applied to claims 29, 31-40, 42-51, 56, 62-64, and 75-79  above, in view of  Alsberg US8273373, 9/25/2012, priority to 61/141266, filed 12/30/2008; cited in Applicant IDS).
With regard to Claims 52-55, Alsberg teaches that a hydrogel can contain PLGA microspheres physically entrapped within the hydrogel to carry bioactive agents (column 11, lines 13-67). It would have therefore been obvious to one of ordinary skill in the art to include such microspheres in the composition of U.S. Patent No. 10045947 to carry the GM-CSF described above. GM-CSF is considered to be a drug.

Claims 57 and 58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 and 22-39 of U.S. Patent No. 10045947, Mooney et al. (WO 98/12228, previously cited), and Jain et al. (J Mater Sci: Mater Med (2009) 20:S173–S179, previously cited),   as applied to claims 29, 31-40, 42-51, 56, 61-64, and 75-79, in view of Shapiro (Magnetic Resonance in Medicine 53:329 –338 (2005); cited in Applicant IDS).
As described above, U.S. Patent No. 10045947 teaches the limitations of Claim 29. It does not teach that the device contains magnetic particles. However, Shapiro teaches that it is desirable to track long-term cell engraftment after cell transplantation (abstract) and suggest the use of magnetite (i.e., Fe3O4) microparticles to do so (page 330). It would have therefore been obvious to one of ordinary skill in the art to incorporate magnetite microparticles into the cells in the device to help track long-term engraftment of the cells.

Claims 59 and 60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 and 22-39 of U.S. Patent No. 10045947, Mooney et al. (WO 98/12228, previously cited), and Jain et al. (J Mater Sci: Mater Med (2009) 20:S173–S179, previously cited),   as applied to claims 29, 31-40, 42-51, 56, 62-64, and 75-79 above, in view of Nagy (US20080233181, 9/25/2008).
As described above, U.S. Patent No. 10045947 teaches the limitations of Claim 29. Additionally as described above, U.S. Patent No. 10045947, teaches the inclusion of CpG ODNs. It does not teach that the device contains mechanophores. Nagy teaches that polydiacetylene liposomes are useful for serving as a vaccine adjuvant where the antigen is displayed on the surface of the liposome (abstract). It would have been obvious to one of ordinary skill in the art at the time of invention to use the liposomes of Nagy to display the CpG ODNs and thus obtain a greater immunogenic response.

Claims 29, 31-40, 42-51, 56, 62-64, and 75-79 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 18-31, and 33-39 of U.S. Patent No. 9675561, Mooney et al. (WO 98/12228, previously cited), and Jain et al. (J Mater Sci: Mater Med (2009) 20:S173–S179, previously cited). 

Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
With regard to Claims 29, 39, and 42, U.S. Patent No. 9675561 teaches a cryogel composition comprising open interconnected pores, wherein the cryogel composition comprises at least 75% pores, is characterized by shape memory following deformation by compression through a needle, and contains methacrylated gelatin (Claim 1). The cryogel contains a live attenuated cancer cell, i.e., a cancer antigen, and is thus a cancer vaccine (Claim 1). The composition is cell adhesive, i.e., cell-compatible (Claim 1). It would have been obvious to one of ordinary skill in the art at the time of invention to routinely optimize the extent of crosslinking and arrive at the claimed values, given that the composition of the rejection is formed from the same material and being applied to the same purpose, i.e., to implant live attenuated cancer cells. Alternatively, the crosslinking extent is 50-100% (Claim 38).
With regard to Claim 40, composition also contains methacrylated alginate macromonomer (claim 5). One of ordinary skill would have arrived at the methacrylated acrylate macromonomer concentration to use by routine optimization. Alternatively, U.S. Patent No. 9675561 teaches the claimed amount of methacrylated gelatin to use (Claim 1); it would have been obvious to one of ordinary skill to use the same amount for the methacrylated alginate. The composition is “cell-compatible” (Claim 1).’561 do not teach wherein the cryogel is characterized by at least 75% polymer covalent crosslinking and wherein the cryogel composition comprises a covalently crosslinked gelatin polymer or a covalently crosslinked alginate polymer. These deficiencies are cured by the teachings of Mooney et al. and Jain et al.
Mooney et al. teach another embodiment of the invention is directed to polysaccharides, particularly alginates, which are modified by being crosslinked. The alginates may further be modified by covalent bonding thereto of a biologically active molecule for cell adhesion or other cellular interaction. Crosslinking of the alginate can particularly provide alginate materials with controlled mechanical properties and shape memory properties which greatly expand their range of use, for example, to tissue engineering applications where size and shape of the matrix is of importance. The modification of the crosslinked alginates with the biologically active molecules can provide a further three - dimensional environment which is particularly advantageous for cell adhesion, thus making such alginates further useful as cell transplantation matrices. Further, the invention is directed to processes for preparing such crosslinked alginates and to their use, for example, for forming materials for tissue engineering and/or having cell adhesion properties particularly for cell transplantation matrices, such as injectable cell transplantation solutions and preformed materials for cell transplantation (see page 2). Another embodiment of the invention is directed to modified alginates, such as alginate backbone (i.e. unmodified alginate) or the above described side chain alginates or crosslinked alginates, modified by covalent bonding thereto of a biologically active molecule for cell adhesion or other cellular interaction, which is particularly advantageous for maintenance, viability and directed expression of desirable patterns of gene expression. The modified alginate polymers provide a three-dimensional environment which is particularly advantageous for cell adhesion. Further, the invention is directed to processes for preparing such polymers and to the use of such polymers, for example, for forming gels or highly viscous liquids having cell adhesion properties particularly for cell transplantation matrices, such as injectable cell transplantation solutions and preformed hydrogels for cell transplantation (see page 2).
Jain et al. teach cryogels are supermacroporous gel network formed by cryogelation of appropriate monomers or polymeric precursors at subzero temperature. The beneficial feature of this system is a unique combination of high porosity with adequate mechanical strength and osmotic stability, due to which they are being envisaged as potential scaffold material for various biomedical applications. One of the important aspect of cryogel is simple approach by which they can be synthesized and use of aqueous solvent for their synthesis which make them suitable for different biological applications. Various modifications of the cryogels have been sought which involves coupling of various ligands to its surfaces, grafting of polymer chain to cryogel surface or interpenetrating networks of two or more polymers to form a cryogel which provides diversity of its applications. In the following work we have synthesized full interpenetrating network of polyacrylonitrile (PAN)-gelatin with varied gelatin concentration. The PAN- gelatin cryogel interpenetrating network is macroporous in nature and has high percentage swelling equlibirium in the range of 862–1,200 with a flow rate greater than 10 ml/ min, which characterizes the interconnectivity of pores and convective flow within the network. PAN-gelatin interpenetrating cryogel network has good mechanical stability as determined by Young’s modulus which varies from 123 kPa to 819 kPa depending upon the polymer concentration. Moreover they are shown to be biocompatible and support cell growth within the scaffolds (see abstract). Interpenetrating networks of polyacrylonitrile-gelatin (PAN-gelatin) was prepared at sub-zero temperature by a combination of free radical crosslinking polymerization of acrylonitrile and MBAAm and covalent crosslinking of gelatin chains using glutaraldehyde. The interpenetrating cryogel was formed by single step freezing of both the precursors simultaneously. The ratio of PAN:gelatin was varied and two different cryogels with ratios of 5:1 and 2:1 were synthesized. The total concentration of polymers in PAN- gelatin (2:1) and (5:1) was 12% and 9.6%, respectively. The interpenetrating network obtained by polymerization at low temperature resulted in a supermacroporous gel which was very rigid in nature (Fig. 2). This supermacroporous nature was generated by the mechanism of cryogelation which plays an important role at such low temperatures. The scaffolds generated using this mechanism had high porosity along with high mechanical stability. This high mechanical strength is generated due to dense pore walls formed by cryoconcentration of polymers. One added advantage of combining synthetic polymer with a natural polymer like gelatin was that, highly rigid yet porous and mechanically stable cryogels were obtained which was not possible when any of the polymers were used individually. Thus an inter- penetrating network of gelatin with acrylonitrile is beneficial in this respect (see S176-S177).
It would have been prima facie obvious to modify the teachings of ‘561 by utilizing the covalently crosslinked gelatin or covalently crosslinked alginate in the composition because as described above Mooney et al. and Jain et al. teach covalently crosslinked alginate and gelatin used for making macroporous gels respectively. One of ordinary skill in the art would have been motivated to do so because in the case of covalently crosslinked alginate Mooney et al. teach another embodiment of the invention is directed to polysaccharides, particularly alginates, which are modified by being crosslinked. The alginates may further be modified by covalent bonding thereto of a biologically active molecule for cell adhesion or other cellular interaction. Crosslinking of the alginate can particularly provide alginate materials with controlled mechanical properties and shape memory properties which greatly expand their range of use, for example, to tissue engineering applications where size and shape of the matrix is of importance. The modification of the crosslinked alginates with the biologically active molecules can provide a further three - dimensional environment which is particularly advantageous for cell adhesion, thus making such alginates further useful as cell transplantation matrices. Further, the invention is directed to processes for preparing such crosslinked alginates and to their use, for example, for forming materials for tissue engineering and/or having cell adhesion properties particularly for cell transplantation matrices, such as injectable cell transplantation solutions and preformed materials for cell transplantation (see page 2). Another embodiment of the invention is directed to modified alginates, such as alginate backbone (i.e. unmodified alginate) or the above described side chain alginates or crosslinked alginates, modified by covalent bonding thereto of a biologically active molecule for cell adhesion or other cellular interaction, which is particularly advantageous for maintenance, viability and directed expression of desirable patterns of gene expression. The modified alginate polymers provide a three-dimensional environment which is particularly advantageous for cell adhesion. Further, the invention is directed to processes for preparing such polymers and to the use of such polymers, for example, for forming gels or highly viscous liquids having cell adhesion properties particularly for cell transplantation matrices, such as injectable cell transplantation solutions and preformed hydrogels for cell transplantation (see page 2). One of ordinary skill in the art would have been motivated to do so with regard to the covalently crosslinked gelatin because Jain et al. teach that Jain et al. teach cryogels are supermacroporous gel network formed by cryogelation of appropriate monomers or polymeric precursors at subzero temperature. The beneficial feature of this system is a unique combination of high porosity with adequate mechanical strength and osmotic stability, due to which they are being envisaged as potential scaffold material for various biomedical applications. One of the important aspect of cryogel is simple approach by which they can be synthesized and use of aqueous solvent for their synthesis which make them suitable for different biological applications. Various modifications of the cryogels have been sought which involves coupling of various ligands to its surfaces, grafting of polymer chain to cryogel surface or interpenetrating networks of two or more polymers to form a cryogel which provides diversity of its applications. In the following work we have synthesized full interpenetrating network of polyacrylonitrile (PAN)-gelatin with varied gelatin concentration. The PAN- gelatin cryogel interpenetrating network is macroporous in nature and has high percentage swelling equlibirium in the range of 862–1,200 with a flow rate greater than 10 ml/ min, which characterizes the interconnectivity of pores and convective flow within the network. PAN-gelatin interpenetrating cryogel network has good mechanical stability as determined by Young’s modulus which varies from 123 kPa to 819 kPa depending upon the polymer concentration. Moreover they are shown to be biocompatible and support cell growth within the scaffolds (see abstract). Interpenetrating networks of polyacrylonitrile-gelatin (PAN-gelatin) was prepared at sub-zero temperature by a combination of free radical crosslinking polymerization of acrylonitrile and MBAAm and covalent crosslinking of gelatin chains using glutaraldehyde. The interpenetrating cryogel was formed by single step freezing of both the precursors simultaneously. The ratio of PAN:gelatin was varied and two different cryogels with ratios of 5:1 and 2:1 were synthesized. The total concentration of polymers in PAN- gelatin (2:1) and (5:1) was 12% and 9.6%, respectively. The interpenetrating network obtained by polymerization at low temperature resulted in a supermacroporous gel which was very rigid in nature (Fig. 2). This supermacroporous nature was generated by the mechanism of cryogelation which plays an important role at such low temperatures. The scaffolds generated using this mechanism had high porosity along with high mechanical stability. This high mechanical strength is generated due to dense pore walls formed by cryoconcentration of polymers. One added advantage of combining synthetic polymer with a natural polymer like gelatin was that, highly rigid yet porous and mechanically stable cryogels were obtained which was not possible when any of the polymers were used individually. Thus an inter- penetrating network of gelatin with acrylonitrile is beneficial in this respect (see S176-S177).  
With regard to Claims 31-38, the open interconnected pores contain GM-CSF or CpG-ODN (Claims 6-9).
With regard to claim 43, because the composition is a hydrogel formed from the same material with the same porosity and same crosslinking extent, it would necessarily have the claimed amounts of water in a hydrated or compressed state.
With regard to claims 44-46, 49, and 50, the cryogel contains attenuated eukaryotic cancer cells (claim 1).
With regard to claims 47 and 48, the cancer cells are irradiated melanoma cells (Figure 1 of U.S. Patent No. 96755651).
With regard to Claim 51, the composition has the claimed size (Claim 10). 
With regard to claim 56, as described above, the composition contains GM-CSF and a tumor antigen (attenuated cancer cells). It also contains CpG-ODN, a PAMP (see above).
With regard to pore size, the cryogel composition comprises macropores having a diameter of 20 μm to 300 μm (Claim 36).
With regard to claim 63, the cryogel has the claimed shape (claim 19).
With regard to claim 64, because the composition is formed from the same material with the same porosity and has sufficient crosslinking to support shape memory, it would necessarily have the claimed Young’s modulus.

Claims 52-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 and 22-39 of U.S. Patent No. 9675561, Mooney et al. (WO 98/12228, previously cited), and Jain et al. (J Mater Sci: Mater Med (2009) 20:S173–S179, previously cited).  as applied to claims 29, 31-40, 42-51, 56, 62-64, and 75-79 above, in view of  Alsberg US8273373, 9/25/2012, priority to 61/141266, filed 12/30/2008; cited in Applicant IDS).
With regard to Claims 52-55, Alsberg teaches that a hydrogel can contain PLGA microspheres physically entrapped within the hydrogel to carry bioactive agents (column 11, lines 13-67). It would have therefore been obvious to one of ordinary skill in the art to include such microspheres in the composition of U.S. Patent No. 9675561 to carry the GM-CSF described above. GM-CSF is considered to be a drug.

Claims 57 and 58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 and 22-39 of U.S. Patent No. 9675561, Mooney et al. (WO 98/12228, previously cited), and Jain et al. (J Mater Sci: Mater Med (2009) 20:S173–S179, previously cited).  as applied to claims 29, 31-40, 42-51, 56, 62-64, and 75-79 above, in view of Shapiro (Magnetic Resonance in Medicine 53:329 –338 (2005)).
As described above, U.S. Patent No. 9675561, Mooney and Jain teach the limitations of Claim 1. It does not teach that the device contains magnetic particles. However, Shapiro teaches that it is desirable to track long-term cell engraftment after cell transplantation (abstract) and suggest the use of magnetite (i.e., Fe3O4) microparticles to do so (page 330). It would have therefore been obvious to one of ordinary skill in the art to incorporate magnetite microparticles into the cells in the device to help track long-term engraftment of the cells.

Claims 59 and 60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 and 22-39 of U.S. Patent No. 9675561, Mooney et al. (WO 98/12228, newly cited), and Jain et al. (J Mater Sci: Mater Med (2009) 20:S173–S179, newly cited) as applied to claims 29, 31-40, 42-51, 56, 62-64, and 75-79 above, in view of Nagy (US20080233181, 9/25/2008).
As described above, U.S. Patent No. 9675561, Mooney, and Jain teach the limitations of Claim 1. Additionally as described above, U.S. Patent No. 9675561 teaches the inclusion of CpG ODNs. It does not teach that the device contains mechanophores. Nagy teaches that polydiacetylene liposomes are useful for serving as a vaccine adjuvant where the antigen is displayed on the surface of the liposome (abstract). It would have been obvious to one of ordinary skill in the art at the time of invention to use the liposomes of Nagy to display the CpG ODNs and thus obtain a greater immunogenic response.

Claims 29, 31-40, 42-51, 56, 64, and 75-79 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 27, 28, and 30-45 of co-pending application 15/617837 in view of Mooney et al. (WO 98/12228, previously cited), and Jain et al. (J Mater Sci: Mater Med (2009) 20:S173–S179, previously cited). 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
With regard to Claims 29, 39, and 42, co-pending application 15/617837 teaches an injectable cryogel composition comprising open interconnected pores, wherein the cryogel composition comprises at least 75% pores, is characterized by shape memory following deformation by compression through a needle, and contains methacrylated alginate (Claim 1). The cryogel contains a live attenuated cancer cell, i.e., a cancer antigen (Claim 7). The composition is cell-adhesive and thus considered to be cell-compatiblle (Claim 1). It would have been obvious to one of ordinary skill in the art at the time of invention to routinely optimize the extent of crosslinking and arrive at the claimed values, given that the composition of the rejection is formed from the same material and being applied to the same purpose, i.e., to implant live attenuated cancer cells. Alternatively, the crosslinking extent is 75-100% (Claim 30).’837 do not teach wherein the cryogel is characterized by at least 75% polymer covalent crosslinking and wherein the cryogel composition comprises a covalently crosslinked gelatin polymer or a covalently crosslinked alginate polymer. These deficiencies are cured by the teachings of Mooney et al. and Jain et al.
Mooney et al. teach another embodiment of the invention is directed to polysaccharides, particularly alginates, which are modified by being crosslinked. The alginates may further be modified by covalent bonding thereto of a biologically active molecule for cell adhesion or other cellular interaction. Crosslinking of the alginate can particularly provide alginate materials with controlled mechanical properties and shape memory properties which greatly expand their range of use, for example, to tissue engineering applications where size and shape of the matrix is of importance. The modification of the crosslinked alginates with the biologically active molecules can provide a further three - dimensional environment which is particularly advantageous for cell adhesion, thus making such alginates further useful as cell transplantation matrices. Further, the invention is directed to processes for preparing such crosslinked alginates and to their use, for example, for forming materials for tissue engineering and/or having cell adhesion properties particularly for cell transplantation matrices, such as injectable cell transplantation solutions and preformed materials for cell transplantation (see page 2). Another embodiment of the invention is directed to modified alginates, such as alginate backbone (i.e. unmodified alginate) or the above described side chain alginates or crosslinked alginates, modified by covalent bonding thereto of a biologically active molecule for cell adhesion or other cellular interaction, which is particularly advantageous for maintenance, viability and directed expression of desirable patterns of gene expression. The modified alginate polymers provide a three-dimensional environment which is particularly advantageous for cell adhesion. Further, the invention is directed to processes for preparing such polymers and to the use of such polymers, for example, for forming gels or highly viscous liquids having cell adhesion properties particularly for cell transplantation matrices, such as injectable cell transplantation solutions and preformed hydrogels for cell transplantation (see page 2).
Jain et al. teach cryogels are supermacroporous gel network formed by cryogelation of appropriate monomers or polymeric precursors at subzero temperature. The beneficial feature of this system is a unique combination of high porosity with adequate mechanical strength and osmotic stability, due to which they are being envisaged as potential scaffold material for various biomedical applications. One of the important aspect of cryogel is simple approach by which they can be synthesized and use of aqueous solvent for their synthesis which make them suitable for different biological applications. Various modifications of the cryogels have been sought which involves coupling of various ligands to its surfaces, grafting of polymer chain to cryogel surface or interpenetrating networks of two or more polymers to form a cryogel which provides diversity of its applications. In the following work we have synthesized full interpenetrating network of polyacrylonitrile (PAN)-gelatin with varied gelatin concentration. The PAN- gelatin cryogel interpenetrating network is macroporous in nature and has high percentage swelling equlibirium in the range of 862–1,200 with a flow rate greater than 10 ml/ min, which characterizes the interconnectivity of pores and convective flow within the network. PAN-gelatin interpenetrating cryogel network has good mechanical stability as determined by Young’s modulus which varies from 123 kPa to 819 kPa depending upon the polymer concentration. Moreover they are shown to be biocompatible and support cell growth within the scaffolds (see abstract). Interpenetrating networks of polyacrylonitrile-gelatin (PAN-gelatin) was prepared at sub-zero temperature by a combination of free radical crosslinking polymerization of acrylonitrile and MBAAm and covalent crosslinking of gelatin chains using glutaraldehyde. The interpenetrating cryogel was formed by single step freezing of both the precursors simultaneously. The ratio of PAN:gelatin was varied and two different cryogels with ratios of 5:1 and 2:1 were synthesized. The total concentration of polymers in PAN- gelatin (2:1) and (5:1) was 12% and 9.6%, respectively. The interpenetrating network obtained by polymerization at low temperature resulted in a supermacroporous gel which was very rigid in nature (Fig. 2). This supermacroporous nature was generated by the mechanism of cryogelation which plays an important role at such low temperatures. The scaffolds generated using this mechanism had high porosity along with high mechanical stability. This high mechanical strength is generated due to dense pore walls formed by cryoconcentration of polymers. One added advantage of combining synthetic polymer with a natural polymer like gelatin was that, highly rigid yet porous and mechanically stable cryogels were obtained which was not possible when any of the polymers were used individually. Thus an inter- penetrating network of gelatin with acrylonitrile is beneficial in this respect (see S176-S177).
It would have been prima facie obvious to modify the teachings of ‘837 by utilizing the covalently crosslinked gelatin or covalently crosslinked alginate in the composition because as described above Mooney et al. and Jain et al. teach covalently crosslinked alginate and gelatin used for making macroporous gels respectively. One of ordinary skill in the art would have been motivated to do so because in the case of covalently crosslinked alginate Mooney et al. teach another embodiment of the invention is directed to polysaccharides, particularly alginates, which are modified by being crosslinked. The alginates may further be modified by covalent bonding thereto of a biologically active molecule for cell adhesion or other cellular interaction. Crosslinking of the alginate can particularly provide alginate materials with controlled mechanical properties and shape memory properties which greatly expand their range of use, for example, to tissue engineering applications where size and shape of the matrix is of importance. The modification of the crosslinked alginates with the biologically active molecules can provide a further three - dimensional environment which is particularly advantageous for cell adhesion, thus making such alginates further useful as cell transplantation matrices. Further, the invention is directed to processes for preparing such crosslinked alginates and to their use, for example, for forming materials for tissue engineering and/or having cell adhesion properties particularly for cell transplantation matrices, such as injectable cell transplantation solutions and preformed materials for cell transplantation (see page 2). Another embodiment of the invention is directed to modified alginates, such as alginate backbone (i.e. unmodified alginate) or the above described side chain alginates or crosslinked alginates, modified by covalent bonding thereto of a biologically active molecule for cell adhesion or other cellular interaction, which is particularly advantageous for maintenance, viability and directed expression of desirable patterns of gene expression. The modified alginate polymers provide a three-dimensional environment which is particularly advantageous for cell adhesion. Further, the invention is directed to processes for preparing such polymers and to the use of such polymers, for example, for forming gels or highly viscous liquids having cell adhesion properties particularly for cell transplantation matrices, such as injectable cell transplantation solutions and preformed hydrogels for cell transplantation (see page 2). One of ordinary skill in the art would have been motivated to do so with regard to the covalently crosslinked gelatin because Jain et al. teach that Jain et al. teach cryogels are supermacroporous gel network formed by cryogelation of appropriate monomers or polymeric precursors at subzero temperature. The beneficial feature of this system is a unique combination of high porosity with adequate mechanical strength and osmotic stability, due to which they are being envisaged as potential scaffold material for various biomedical applications. One of the important aspect of cryogel is simple approach by which they can be synthesized and use of aqueous solvent for their synthesis which make them suitable for different biological applications. Various modifications of the cryogels have been sought which involves coupling of various ligands to its surfaces, grafting of polymer chain to cryogel surface or interpenetrating networks of two or more polymers to form a cryogel which provides diversity of its applications. In the following work we have synthesized full interpenetrating network of polyacrylonitrile (PAN)-gelatin with varied gelatin concentration. The PAN- gelatin cryogel interpenetrating network is macroporous in nature and has high percentage swelling equlibirium in the range of 862–1,200 with a flow rate greater than 10 ml/ min, which characterizes the interconnectivity of pores and convective flow within the network. PAN-gelatin interpenetrating cryogel network has good mechanical stability as determined by Young’s modulus which varies from 123 kPa to 819 kPa depending upon the polymer concentration. Moreover they are shown to be biocompatible and support cell growth within the scaffolds (see abstract). Interpenetrating networks of polyacrylonitrile-gelatin (PAN-gelatin) was prepared at sub-zero temperature by a combination of free radical crosslinking polymerization of acrylonitrile and MBAAm and covalent crosslinking of gelatin chains using glutaraldehyde. The interpenetrating cryogel was formed by single step freezing of both the precursors simultaneously. The ratio of PAN:gelatin was varied and two different cryogels with ratios of 5:1 and 2:1 were synthesized. The total concentration of polymers in PAN- gelatin (2:1) and (5:1) was 12% and 9.6%, respectively. The interpenetrating network obtained by polymerization at low temperature resulted in a supermacroporous gel which was very rigid in nature (Fig. 2). This supermacroporous nature was generated by the mechanism of cryogelation which plays an important role at such low temperatures. The scaffolds generated using this mechanism had high porosity along with high mechanical stability. This high mechanical strength is generated due to dense pore walls formed by cryoconcentration of polymers. One added advantage of combining synthetic polymer with a natural polymer like gelatin was that, highly rigid yet porous and mechanically stable cryogels were obtained which was not possible when any of the polymers were used individually. Thus an inter- penetrating network of gelatin with acrylonitrile is beneficial in this respect (see S176-S177).  

With regard to Claims 31-38, the open interconnected pores contain GM-CSF or CpG-ODN (Claims 9-12).
With regard to claim 40, as described, the composition contains a methacrylated alginate macromonomer. It would have been obvious to one of ordinary skill to routinely optimize the amount of the alginate to include in the composition. Alternatively, co-pending application 15/617837 teaches the claimed amount for methacrylated gelatin macromonomer (claim 6); it would have been obvious to one of ordinary skill in the art to use this amount for the methacrylated alginate macromonomer.
With regard to claim 43, because the composition is a hydrogel formed from the same material with the same porosity and same crosslinking extent, it would necessarily have the claimed amounts of water in a hydrated or compressed state.
With regard to claims 44-50, the cryogel contains attenuated eukaryotic cancer cells, i.e., irradiated melanoma cells (claim 23).
With regard to Claim 51, the composition has the claimed size (Claim 12). 
With regard to claim 56, as described above, the composition contains GM-CSF and a tumor antigen (attenuated cancer cells). Also as described above, it contains CpG-ODN, a PAMP.
With regard to pore size, the cryogel composition comprises macropores having a diameter of 20 μm to 300 μm (Claim 27).
With regard to claim 64, because the composition is formed from the same material with the same porosity and has sufficient crosslinking to support shape memory, it would necessarily have the claimed Young’s modulus.
With regard to Claims 75-79, Claims 36-38 and 40 of co-pending application 15/617837 recite the same limitations for the syringe, needle, cells, and cell survival.

Claims 52-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 27, 28, and 30-45 of co-pending application 15/617837, Mooney et al. (WO 98/12228, previously cited), and Jain et al. (J Mater Sci: Mater Med (2009) 20:S173–S179, previously cited) as applied to claims 29, 31-40, 42-51, 56, 64, and 75-79 above, in view of  Alsberg US8273373, 9/25/2012, priority to 61/141266, filed 12/30/2008; cited in Applicant IDS).
With regard to Claims 52-55, Alsberg teaches that a hydrogel can contain PLGA microspheres physically entrapped within the hydrogel to carry bioactive agents (column 11, lines 13-67). It would have therefore been obvious to one of ordinary skill in the art to include such microspheres in the composition to carry the GM-CSF described above. GM-CSF is considered to be a drug.
Claims 57 and 58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 27, 28, and 30-45 of co-pending application 15/617837, Mooney et al. (WO 98/12228, previously cited), and Jain et al. (J Mater Sci: Mater Med (2009) 20:S173–S179, previously cited) as applied to claims 29, 31-40, 42-51, 56, 64, and 75-79, in view of Shapiro (Magnetic Resonance in Medicine 53:329 –338 (2005); cited in Applicant IDS).
As described above, co-pending application 15/617837, Mooney et al. (WO 98/12228, previously cited), and Jain et al. (J Mater Sci: Mater Med (2009) 20:S173–S179, previously cited) teaches the limitations of Claim 29. It does not teach that the device contains magnetic particles. However, Shapiro teaches that it is desirable to track long-term cell engraftment after cell transplantation (abstract) and suggest the use of magnetite (i.e., Fe3O4) microparticles to do so (page 330). It would have therefore been obvious to one of ordinary skill in the art to incorporate magnetite microparticles into the cells in the device to help track long-term engraftment of the cells.
Claims 59 and 60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 27, 28, and 30-45 of co-pending application 15/617837, Mooney et al. (WO 98/12228, newly cited), and Jain et al. (J Mater Sci: Mater Med (2009) 20:S173–S179, newly cited) as applied to claims 29, 31-40, 42-51, 56, 64, and 75-79, in view of Nagy (US20080233181, 9/25/2008).
As described above, U.S. Patent No. 10045947 teaches the limitations of Claim 29. Additionally as described above, co-pending application 15/617837 teaches the inclusion of CpG ODNs. It does not teach that the device contains mechanophores. Nagy teaches that polydiacetylene liposomes are useful for serving as a vaccine adjuvant where the antigen is displayed on the surface of the liposome (abstract). It would have been obvious to one of ordinary skill in the art at the time of invention to use the liposomes of Nagy to display the CpG ODNs and thus obtain a greater immunogenic response.
Response to Applicant’s arguments
Applicant argues the same arguments about all of the references for at least the foregoing reasons, the secondary references, i.e., Alsberg, Dranoff, Weiner, Shapiro, Nagy, and Barbucci, alone or in combination with Langer, Tripathi, Dainiak, Kathuria, Mooney, and Jain, fail to render the claimed invention obvious
The above assertions are not found persuasive because of the same reasons set forth above which are incorporated herein by reference.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIGABU KASSA/
Primary Examiner, Art Unit 1619